DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Nifong on 4/21/2021.

The application has been amended as follows: 
Claim 16 has been amended to recite “the transcatheter heart valve assembly according to claim 11, wherein the transcatheter heart valve assembly is configured to replace a native mitral valve” 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not disclose or render obvious “wherein some other of the radially extending fibers engage the first graft covering at a proximal end of the heart valve assembly to seal an inflow end portion along with a second graft covering extends about a distal end of the heart valve assembly to seal an outflow end portion thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774